Citation Nr: 1112752	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1967 to April 1970.  He died in June 2006 at age 58, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 


FINDINGS OF FACT

1.  The Veteran died in June 2006.  The immediate cause of death was listed as blunt force head trauma.  No other significant conditions contributing to death were noted.  

2.  At the time of death, the Veteran had been awarded service-connection for posttraumatic stress disorder (PTSD), with a 50 percent rating; shell fragment wound scar, with a 10 percent rating; left cubital tunnel syndrome, with a 10 percent rating; right ulnar nerve palsy to include right cubital tunnel syndrome, with a 10 percent rating; right hand injury with traumatic arthritis of the middle finger, with a 10 percent rating; diabetes mellitus, type II, with a 10 percent rating; and right eye injury, with a noncompensable (0%) rating.  His combined rating was 70 percent, and he had been awarded a total disability rating based on individual unemployability (TDIU) from October 2001.  

3.  There is no nexus between the cause of the Veteran's death and his active service and/or a service-connected disability.   

4.  The Veteran was not a prisoner of war, he was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death, nor has the appellant alleged that he would have been in receipt of such compensation, but for clear and unmistakable error in a prior decision. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The cause of the Veteran's death (blunt force head trauma) was not incurred in or aggravated by active service, cannot be presumed to have been incurred therein, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2010). 

3.  The criteria for entitlement to Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2010).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disorders which manifest to a compensable degree within a statutorily- prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The basic facts are not in dispute:  The Veteran died in June 2006 due to injuries sustained when the vehicle the Veteran was driving crashed.  The immediate cause of death was listed as blunt force head trauma.  No other significant conditions contributing to death were noted.  

At the time of death, the Veteran had been awarded service-connection for posttraumatic stress disorder (PTSD), with a 50 percent rating; shell fragment wound scar, with a 10 percent rating; left cubital tunnel syndrome, with a 10 percent rating; right ulnar nerve palsy to include right cubital tunnel syndrome, with a 10 percent rating; right hand injury with traumatic arthritis of the middle finger, with a 10 percent rating; diabetes mellitus, type II, with a 10 percent rating; and right eye injury, with a noncompensable (0%) rating.  His combined rating was 70 percent, and he had been awarded a total disability rating based on individual unemployability (TDIU) from October 2001.  

The appellant has argued that the Veteran's traffic accident occurred either because the Veteran was drowsy due to medications he was taking to treat his service connected disabilities or because he was upset and distracted due to his service connected PTSD.  

With respect to service-connected shell fragment wound, diabetes mellitus, and right eye injury, the Board finds that those disabilities were static in nature and had no bearing on the Veteran's ultimate demise.  Of note, the shell fragment wound had been rated as 10 percent since 1970, and the right eye injury had been assigned a noncompensable rating since 1970.  Therefore, they are not considered to have any impact on his death.  The appellant herself has not claimed otherwise and the post-service medical record would only provide evidence against this claim. 

Of record is a report prepared by Officer D.R. of the Arizona Department of Public Safety concerning his investigation into the vehicle accident that resulted in the Veteran's death.  According to this report, the accident occurred at approximately 6:45am on June [redacted], 2006, and involved a single vehicle, the pickup truck that the Veteran was driving.  At the time of the accident, the interstate on which the Veteran was driving was determined to be in good repair, free of obvious defects or debris.  The road was dry and the weather was clear and without any adverse conditions.  According to the Veteran's nephew, who was the sole survivor of the crash, the Veteran, the Veteran's brother, and the Veteran's nephew were on their way back to California.  The Veteran was driving, the Veteran's brother was sleeping in the back seat, and the Veteran's nephew was sleeping in the front seat.  

There were no witnesses to the crash itself, although multiple people reported seeing a cloud of dust.  Evidence on the roadway surface revealed that the Veteran's vehicle left the road at a gradual angle and traveled approximately 133 feet before evasive action was taken.  Skid marks in the dirt median showed the truck turned sideways and rolled multiple times.  All three passengers were ejected from the vehicle.  The Veteran and his brother sustained fatal injuries.  The Veteran's nephew sustained only minor injuries.  

Officer D.R. concluded that:

Based on vehicular damage, tire markings, debris, vehicle rest locations, statements of the parties involved, and witness statements, it is apparent that [the Veteran's vehicle] was traveling westbound on Interstate 40 and drifted into the center median.  There were no skid marks on the asphalt.  [The Veteran's vehicle] traveled more than 133 feet before the skids showed any sign of correcting behavior.  The delay in reaction implies that the driver of [the vehicle] had fallen asleep.

The Board finds this report to be highly probative concerning the cause of the Veteran's death.  While it is obviously impossible to say with absolute certainty exactly what caused the fatal accident that killed the Veteran, an investigation by a neutral party based on physical evidence and witness statements determined that the most likely cause of the accident was that the Veteran fell asleep at the wheel.  

Also of record are VA treatment records.  These records do show that the Veteran was taking a number of medications to treat his service connected PTSD, as well as medication for pain.  However, it appears that much of the Veteran's pain was the result of non-service connected disabilities, including neuropathy, cervical disc degeneration, lumbago, and bilateral shoulder conditions.  

An April 2001 sleep clinic note records that the Veteran has been referred by a psychiatrist for an evaluation of sleep apnea with complaints of loud snoring, restlessness at night, witnessed apneic episodes, difficulty waking up in the morning, and dosing off in the waiting room.  However, the Veteran also complained that his medication made him sleepy during the days and reported that his symptoms improved after he decreased the medications.  The Veteran's treatment provider noted that while the Veteran's medication might be contributing to his sleep habits, he still likely had underlying obstructive sleep apnea.  The plan was to taper down the Veteran's neurontin, then schedule testing to diagnosis any sleep disorder.  

This report provides particularly negative evidence against the claim of the appellant.  The report clearly indicates a "taper down" of the Veteran's medication years before the accident to avoid the problem cited by the appellant as the cause of the Veteran's death. 

A sleep clinic note from September 2002 shows that the Veteran had a confirmed diagnosis of obstructive sleep apnea which is controlled with a CPAP machine, but the Veteran still experienced occasional daytime somnolence, more likely caused by poor sleep hygiene and pain medication use.  It was recommended that the Veteran minimize narcotic pain medication use.  

This report is also found by the Board to provide particularly negative evidence against the claim that medication used for PTSD caused the Veteran to fall asleep at the wheel.  In this report, the Veteran is indicated to have a problem of daytime somnolence, more likely caused by poor sleep hygiene and pain medication use.  A problem associated with medication regarding the Veteran's PTSD is not indicated and another problem (not related to service) is found to cause daytime somnolence.

After this note, not only are there no further complaints of drowsiness secondary to the Veteran's medications, but mental health treatment notes signed by the Veteran's VA psychiatrist, Dr. A.A. repeatedly noted that the Veteran is tolerating his medications well, without side effects.  The last such notation was the end of May 2006, approximately a month before the Veteran's accident.  The Board finds this to be highly probative evidence against the appellant's claim.  

The Board has also considered that VA treatment records note on several occasions that the Veteran's recreational activities include riding motorcycles on a regular basis and on one occasion, they noted that the Veteran had mowed his lawn.  If, as the appellant has asserted, the Veteran frequently experienced drowsiness and poor concentration secondary to his PTSD and medications, it would not seem prudent for the Veteran to regularly ride motorcycles, operate heavy machinery, or for that matter, operate a motor vehicle.  Thus, either the Veteran's symptoms were not as the appellant has alleged or the Veteran exhibited a reckless disregard for his own safety and the safety of others by engaging in activities that required an alertness that he knew he lacked due to his mental illness and/or medications, which is not indicated in this case.  

In support of her claim, the appellant submitted two statements from Dr. A.A., a VA Staff Psychiatrist who was treating the Veteran's PTSD.  In November 2006, Dr. A.A. wrote:

Apparently around the time of his unfortunate accident [the Veteran] had recently attended a military reunion.  It is quite conceivable that either due to increased anxiety and arousal, caused by the recently attended military reunion, or as a result of sedative side effects, caused by his pain and psychiatric medications, he may have been incapable of responding in a timely fashion on that day in June.  In this regard his death may indeed have been related to his service connected conditions.  Certainly I know for a fact that [the Veteran] was a very responsible and cautious driver who took safety very seriously.

In April 2007, Dr. A.A. submitted a similar letter, in which he stated:

Apparently around the time of his unfortunate accident [the Veteran] had recently attended a military reunion.  It is as likely as not that either due to increased anxiety and arousal, caused by the recently attended military reunion, or as a result of sedative side effects, caused by his pain and psychiatric medications, he may have been incapable of responding in a timely fashion on that day in June.  In this regard his death is as likely as not related to his service connected conditions.  Certainly I know for a fact that [the Veteran] was a very responsible and cautious driver who took safety very seriously.  (emphasis in original).

The Board finds these medical statements to be of nearly no probative value as they are both assuming facts not in evidence and, in fact, creating facts to fit the medical opinion.  The opinions assume many things:  They assume that the Veteran had increased anxiety and arousal caused by the recently attended military reunion (there is nothing in the record prior to death that supports such a finding) leading him (it appears) to take additional medications (again, there is nothing in the record that suggest the Veteran did this - or even had his medication at the time of the accident) which, in turn, caused the Veteran to fall asleep at the wheel.  The Veteran is alleged to have fallen asleep caused by the assumed overuse of his PTSD medication caused by his supposed bad reaction to a military reunion notwithstanding the fact that treatment records clearly indicate the Veteran was tolerating his PTSD medications well without side effects.  The opinions create facts to fit the situation in this unfortunate case to a point that strain all reasonable credibility with the Board, placing into serious question any statement from this health care provider.  

To support these medical opinions, the appellant also submitted letters from herself, her niece, and a friend of the Veteran.  They testified that the Veteran was unable to function without his medication and experienced a great deal of pain without his medications, but that he experienced side effects from his medication including drowsiness and difficulty concentrating.  The appellant also testified that the Veteran was upset about the reunion he had attended in Missouri before his drive home, as well as a fight he had with his family, and speculated that because of his PTSD he was unable to think clearly enough to pull over, even though he was tired.  

In July 2009, the RO requested a VA medical opinion.  The examiner reviewed the folder and noted the relevant evidence in detail.  She also discussed the major risk factors for drowsy driving.  Following this review, she concluded that the evidence does not provide any substantial connection between the Veteran's service connected conditions and his death secondary to falling asleep while driving.  The examiner did opine that the Veteran's obstructive sleep apnea "certainly put him at risk of daytime somnolence;" however, the Veteran's obstructive sleep apnea was not a service connected disability.  The examiner concluded:

There is no substantive evidence that [the Veteran's] posttraumatic stress disorder and chronic pain and medication prescribed his posttraumatic stress disorder and chronic pain contributed to his demise as he had been on his medications chronically and there is no indication of recent modification of his treatment regime.  Whether his demise is the result of his service conditions (and treatment with pain medications) is a matter of speculation.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinion of the July 2009 VA examiner to be more probative than the opinion of Dr. A.A. concerning the cause of the Veteran's death.  

The Board notes that Dr. A.A. insists in his letters that "[c]ertainly I know for a fact that [the Veteran] was a very responsible and cautious driver who took safety very seriously." It is unclear how Dr. A.A. is qualified to determine that the Veteran was a "very responsible and cautious driver" short of actually driving him.  While the Board recognizes that as a medical doctor, A.A. is qualified to offer an opinion concerning the symptoms of an acquired psychiatric disability or the side effects of medications, the probative value of his opinion is undermined by his testimony on matters about which he appears poorly qualified to comment.  

More significantly, the Dr. A.A.'s own treatment notes contradict his opinion that the Veteran's death was more likely than not the result of his PTSD or his medication.  Treatment notes from years before the Veteran's death until a month before it document that the Veteran was not experiencing any side effects from his medications.  Furthermore, there is no indication in any of these detailed notes that the Veteran's judgment and concentration have been so compromised by his service connected PTSD or his medications that he should not drive.  

After September 2002, there appears to be no further complaints of drowsiness secondary to the Veteran's medications and he continued to engage in leisure activities that required alertness and control, such as riding a motorcycle.  As the VA examiner noted, the Veteran had been on his medications chronically and there was no indication of a recent modification to his treatment regime.  Furthermore, much of the Veteran's pain was the result of non-service connected disabilities and he also suffered from obstructive sleep apnea, a non-service connected disability, which could have caused daytime somnolence and caused or contributed to the Veteran's death.  

The Board finds that the evidence of record, taken as a whole, supports the finding of the July 2009 VA examiner that the Veteran's PTSD or the medications he was prescribed for PTSD did not contribute to his death.  

The Board recognizes that the Veteran suffered from serious mental and physical problems prior to his death, which affected his quality of life; however, while any physical or psychological impairment might be said to affect an individual's quality of life, that is not the same thing as causing or substantially contributing to death.  Clearly, the fact that the Veteran was able to engage in leisure activities that requires such alertness and control on a regular basis contradicts the appellant's central contention in this case, supporting a finding that the Veteran's death was a very unfortunate accident more than likely caused because the Veteran did not get enough sleep as he and his family members were driving overnight to return to California. 

For a disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  That is to say, it must be shown that the service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  

Based on the totality of record, to include the evidence noted above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service connection PTSD or any medication the Veteran took secondary to one of his service connected disabilities caused or contributed materially or substantially to his death.  Therefore, the Board finds that service connection for the cause of the Veteran's death on this basis is not warranted.

The Board acknowledges the appellants sincere belief that the Veteran's death was related to his military service and that lay evidence, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.  Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24,  25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 	

In this case, the appellant, as well as the Veteran's family, is competent to report her observations of the Veteran's symptoms such as whether he appeared tired, upset, or distracted, because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, at issue are complex medical conditions and the use of multiple medications which require specialized medical training for a determination as to diagnosis and causation and they, therefore, are not susceptible of lay opinions on etiology.  Thus, her statements cannot be accepted as competent evidence on the issue of medical causation.  The appellant's speculation that the Veteran was so upset from the reunion he attended that he took too much medication or was too distracted to pull over when he should have are just that - speculation - which is not supported by the preponderance of the evidence of record.  

In conclusion, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death and the appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

DIC Benefits Under 38 U.S.C.A. § 1318

If a veteran's death is not due to service-connected disability, a surviving spouse may still be entitled to DIC benefits in the same manner as if a veteran's death were service-connected if a veteran was, at the time of his death, in receipt of, or entitled to receive, compensation for a service-connected disability rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  See also 38 C.F.R. § 3.22(a) (2010).

In pertinent part, "entitled to receive" means that a veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the requisite period but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting  solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively for the requisite period.  38 C.F.R. § 3.22(b) (2010).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during a veteran's lifetime, and without consideration of hypothetical entitlement to benefits raised for the first time after a veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  

In summary, in order to establish entitlement to DIC benefits under 38 U.S.C.A. § 1318, one must (1) meet the statutory duration requirements for a total disability rating at the time of the Veteran's death; or (2) show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

In this case, none of the criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service, nor was he rated totally disabled for at least the last 10 years of his life, nor was he a prisoner of war.  

Of note, the Veteran had a combined evaluation of 70 percent from June 1993.  He was awarded a total rating based on individual unemployability effective October 1, 2001.  He died in June 2006, slightly less than five years later.  Thus, the time requirement for a total disability rating under 38 U.S.C.A. § 1318 has not been met.  The appellant does not argue otherwise.

Similarly, the record contains no indication, nor has the appellant contended, that the Veteran would have met the durational requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318, but for clear and unmistakable error in a previous decision.  Finally, the Board notes that there is no indication that there are additional service department records in existence which would provide a basis for reopening a claim finally decided during his lifetime.  The appellant has not contended otherwise.

Although the Board recognizes the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, the applicable law passed by Congress does not provide a basis to award the benefit sought.  

In cases such as this, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v.  Brown, 6 Vet. App. 426, (1994).  Here, the pertinent facts are not in dispute.  Under the law, as the Veteran was not entitled to receive 100 percent disability for the requisite period prior to his death, the appellant is not legally entitled to DIC  benefits under 38 U.S.C.A. § 1318. 

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a),  3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist her.  Specifically, in August 2006 and May 2007, the appellant was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Furthermore, the claim was readjudicated by a statement of the case issued in May 2008 and a supplemental statement of the case was issued in October 2009.  

In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The RO provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death within an August 2006 notice letter.  The Board observes that this notice letter did not specifically identify the disabilities for which he had been granted service connection; however, by her written statements, she has demonstrated actual knowledge of his service connection status, thus curing any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Additionally, readjudication was provided in a May 2008 statement of the case and an October 2009 supplemental statement of the case, curing any timing deficiency regarding the required VA notice.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Additionally, the appellant herself submitted medical evidence in support of her claim.  

Additionally, the appellant was afforded a VA medical opinion, which was obtained in July 2009 directly on the issue.  The Board notes that the VA opinion reports contain sufficiently specific clinical findings and informed discussion of the issues on appeal and are adequate for purposes of this appeal.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the Veteran's death is denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


